Citation Nr: 1640902	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1974 to June 1977.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for DDD of the lumbar spine and assigned a 20 percent rating.  
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to the final adjudication of the Veteran's claim of entitlement to a higher initial rating for the lumbar spine disability.

In an August 2012 VA Form 9, the Veteran indicated that his lumbar spine range of motion had continued to deteriorate and he reported having had "several incapacitating episodes."  The Veteran stated that, within the last year, he had one episode that required local emergency room treatment.  Another episode required medicated bed rest.  

The evidence includes a June 2009 VA spine examination, conducted over 7 years ago.  Despite complaints by the Veteran during the evaluation regarding radiating pain down both legs, the examiner did not address whether the Veteran had radiculopathy associated with the lumbar spine disability, to include its severity.  As such, the Board finds that a new VA examination is warranted.  

The Board also notes that this appeal was certified to the Board in December 2012.  In January 2013, the Board promptly transferred the appeal to the Veteran's Accredited Representative (The American Legion) for preparation of written argument on behalf of the Veteran.  More than three years later, in a September 2016 Appellate Brief Presentation, the Veteran's representative asserts, inter alia, that the Veteran's symptoms had increased in severity since the last VA examination in June 2009 (over 7 years ago).  

Given the length of time and indication as to worsening symptomatology since the last VA examination, and the fact that there is very little other medical evidence relating the Veteran's service-connected lumbar spine disability, to include whether the Veteran has radiculopathy associated with the lumbar spine disability, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected lumbar spine disability and any associated neurological disorder is necessary in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Then, schedule the Veteran for an appropriate VA spine examination in order to assess the current severity of his lumbar spine disability, to include any related neurological disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the record should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




